Filed
                                                   Washington State
                                                   Court of Appeals
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                    Division Two

                                         DIVISION II                                      April 24, 2018

 STATE OF WASHINGTON,                                               No. 48489-7-II

                                Respondent,                     PUBLISHED OPINION

        v.

 MICHAEL RAY HORN,

                                Appellant.

       BJORGEN, J. — Michael Ray Horn appeals his conviction of domestic violence felony

harassment, arguing that his constitutional right to present a defense was violated. He also

contends that the imposition of mandatory deoxyribonucleic acid (DNA) collection and crime

victim penalty assessment (VPA) fees violated his substantive due process rights, and he requests

that appellate costs be waived. Finally, he raises additional claims in a statement of additional

grounds (SAG).

       We hold that (1) Horn’s right to present a defense was not violated, (2) the mandatory

imposition of DNA and VPA fees did not violate his substantive due process rights, (3) under

RAP 14.2, Horn may challenge costs on appeal before our court commissioner if the State

requests them and he objects to them, and (4) Horn’s SAG claims fail. Accordingly, we affirm.

                                              FACTS

       Horn and Suzy Oubre became romantically involved while Oubre was estranged from

another man with whom she had had a relationship. Horn and Oubre began openly dating in

January 2015.

       In January 2015, Horn and Oubre were at Oubre’s residence drinking alcoholic

beverages. While Oubre was using her cellphone, Horn grew angry and accused her of texting
No. 48489-7-II


the man with whom she had been involved. According to Oubre, she had never seen him have

“an episode like this before.” Report of Proceedings (RP) at 141. Horn grabbed Oubre’s night

shirt and ripped it open, hitting her on the chest in the process.

        Scared that the downstairs neighbor would hear the scuffle, Oubre and Horn went to

Horn’s home. Once they arrived and got out of the car, Oubre told Horn that she was going to

leave, but Horn grabbed her. They began wrestling when Horn pushed her against a wall and

down into a flower bed. He bit her multiple times. Oubre did not call the police. After this

incident, when Horn would drink too much and get aggressive, she would refer to that facet of

Horn’s personality as “Bo-Bo.” RP at 151. When “Bo-Bo” came out, Oubre was scared for her

life.

        On August 7, 2015, Oubre texted Horn that she could no longer “worry about him” and

that she had a fear of “Bo-Bo.” RP at 196-97. Horn later brought wine and dinner to her house.

After dinner, Oubre was on her bed in the master bedroom playing a cellphone game when Horn

asked who she was texting. Like the January incident, Horn became angry and accused her of

texting the individual with whom she had been involved.

        Oubre told Horn that their relationship was “not going to work.” RP at 205. In response,

Horn ripped off Oubre’s bra and told her she was not going anywhere. After Oubre struck Horn

in the chest a couple of times, Horn punched her in the eye, knocking her across the bedroom

floor. Horn demanded that Oubre retrieve her cellphone so that he could see the text messages.

Oubre, who was now scared, complied and gave her cellphone to him.

        As Horn was looking through the text messages, Oubre tried to push past Horn and leave

the master bathroom. Horn blocked her path to the door, and pushed, punched, and kicked her.

Eventually, Oubre asked Horn if she could lie down on the bed and have some ice for her eye



                                                  2
No. 48489-7-II


injury, but he told her that she was not “going to need to worry about [her] eye.” RP at 213. He

said that he had thought “about this a long time, and you and I are going to die tonight.” RP at

213. Oubre believed him.

         Horn retrieved Oubre’s gun from under the mattress, and then straddled her, cocked the

gun, and put it in his mouth. He asked her how she “was going to feel when he blew his brains

out on the ceiling.” RP at 216. Horn subsequently took the gun out of his mouth and pointed it

at Oubre’s head. He told her that she was “going to go to heaven or hell tonight, whichever one

[she] deserve[s].” RP at 218-19. As Horn locked the door to the master bedroom, he repeatedly

said that they were both going to die. Oubre believed Horn and felt like her life was going to end

that night. Oubre got up and tried to leave, but Horn stopped her by pushing her onto the floor

and by punching and kicking her. Eventually, Oubre was able to coax Horn to lay down and fall

sleep.

         While Horn was asleep, Oubre left and went to the hospital where her extensive injuries

were treated. She spoke with the police while at the hospital, and Horn was then arrested.

         Among other offenses, Horn was charged with domestic violence felony harassment

based on the August incident. Horn posted bail on August 20, 2015. Oubre and Horn got

engaged on September 5 and took a trip together. Horn was later charged with violating a no-

contact order,1 to which he pled guilty in district court. As part of the events related to that

charge, videotape evidence showed Horn naked while jumping on top of Oubre’s car.

         Before trial on the felony harassment charge, the State sought to introduce evidence of

the January 2015 incident under ER 404(b) to show that Horn’s threat to kill Oubre in August




1
  Although the record does not make this clear, it appears that Oubre was the protected party in
this no-contact order.
                                                  3
No. 48489-7-II


2015 placed her in reasonable fear that the threat would be carried out. One of the elements of

felony harassment is that the victim be placed in reasonable fear that a threat will be carried out.

RCW 9A.46.020(1)(a)(i), (b), (2)(b)(ii).

        The defense objected and in the alternative argued that if the State was permitted to

introduce this evidence, the defense should be able to introduce evidence of Oubre and Horn’s

engagement and trip after August 2015. In the defense’s view, this evidence showed that Oubre

did not have a reasonable fear that Horn would carry out his threat to kill her on August 7.

        The State opposed the admission of evidence of their engagement and trip because “it

triggers a bunch of things,” including Horn’s later violation of a no-contact order where he was

naked and jumping on top of Oubre’s vehicle. RP at 72. The State also did not believe the

evidence was relevant to whether Oubre was fearful in August, stating:

               The subsequent knowledge does not address the fear on the day of the crime.
        You can’t retroactively apply that fear. The fear has to be at that time, what the
        victim knew at that point in time.

RP at 73. The defense responded that without this evidence, the jury is left

        with the false impression that Mr. Horn is this horrible abuser, and they can’t even
        hear about the fact that even though this allegedly happened, she’s going off with
        him . . ., knowing there’s a protective order, having a good time.

RP at 75.

        The trial court first determined that evidence related to the January incident would be

admitted because it would “help the jury to determine whether [Oubre] had . . . a reasonable fear

or not.” RP at 79. However, it declined the defense’s request to admit the evidence of the

engagement and vacation, stating:

        I understand where [the defense] is coming from. . . . [I]f we’re to ascertain or
        determine what her fear was on August 7th, what happened afterwards informs the
        jury to a certain extent of how fearful she was on August 7th. . . .



                                                  4
No. 48489-7-II


                And I think but-for the complications and the muddying of waters that
       occurs with charges in another court, . . . I think I would be inclined to allow some
       of that information, if it was close in time of the assault. Because I think that does
       inform whether her fear was reasonable, you know, like a day or two afterwards. .
       ..

       [H]ere we’re talking he was out [on bail] by August 20th, they were engaged by
       September 5th, so we’re talking a month later. At that point I’m concerned because
       people do things to protect themselves.

              An alleged victim very well may say the best way I can protect myself is
       when he’s kind of on the ropes when the police are after him and he’s facing
       charges. Maybe now is a good time. I, quote-unquote, . . . can’t get rid of him now,
       but maybe if I can keep him at bay by placating him.

              I don’t know what’s going on in a person’s mind, but I think if I were to
       allow open what happened subsequent, especially a month, month and a half later,
       that muddies the water too much. And if I were to allow that, then I think the State
       would have an opportunity to say, look, you violated the no-contact order violation,
       and that goes to her fear.

       ....

       [I]f we didn’t have the complications of the muddied waters, of the violation of a
       no-contact order, allegations of climbing naked, entering into the home without
       permission, I think that goes too far afield, and I think that would confuse the jury
       as to the issues, and I think it actually could shed a very negative light on Mr. Horn,
       maybe even worse than allowing the January event, so that’s my rationale.

RP at 80-83.

       During trial, Oubre, Horn, and the police officers testified. Horn’s statements given in an

interview with police immediately after the August 7 incident were admitted into evidence. In

that interview, he told the interviewing officer that he drank alcohol, “blacked out,” and did not

remember what happened that night. RP at 558. When he testified in his own defense, Horn

stated that he drank, and he did not remember the night of the August 7 incident because he

“blacked out.” RP at 598-99, 602-03, 611.




                                                 5
No. 48489-7-II


        The jury found Horn guilty of two counts of fourth degree assault, unlawful possession of

a firearm, and domestic violence felony harassment. At sentencing, the court imposed

mandatory DNA collection and VPA fees. Horn appeals.

                                             ANALYSIS

                                   I. RIGHT TO PRESENT DEFENSE

        Horn argues that his Sixth Amendment right to present his defense was violated because

the trial court did not admit evidence of Oubre and Horn’s engagement and trip taken after the

August 7 incident. For the reasons below, we hold that Horn fails to show a Sixth Amendment

violation.

A.      Standard of Review

        We review a Sixth Amendment right to present a defense claim under a three-step test.

First, the evidence that a defendant desires to introduce “‘must be of at least minimal

relevance.’” State v. Jones, 168 Wash. 2d 713, 720, 230 P.3d 576 (2010) (quoting State v. Darden,

145 Wash. 2d 612, 622, 41 P.3d 1189 (2002)). A defendant only has a right to present evidence

that is relevant. Id.; ER 401. Second, if relevant, the burden shifts to the State to show that the

relevant evidence “‘is so prejudicial as to disrupt the fairness of the fact-finding process at trial.’”

Jones, 168 Wash. 2d at 720 (quoting Darden, 145 Wash. 2d at 622). Third, the State’s interest in

excluding prejudicial evidence must also be balanced against the defendant’s need for the

information sought, and relevant information can be withheld only if the State’s interest

outweighs the defendant’s need. Id. The same test is used to review claims that the right to

confront witnesses was violated. State v. Lee, 188 Wash. 2d 473, 488, 396 P.3d 316 (2017).

        We review constitutional issues de novo. State v. Armstrong, 188 Wash. 2d 333, 339, 394
P.3d 373 (2017). Consistently with that principle, our Supreme Court has held that we review de



                                                   6
No. 48489-7-II


novo a defendant’s claim that his Sixth Amendment right to present a defense was violated.

Jones, 168 Wash. 2d at 719. On the other hand, we generally review a trial court’s evidentiary

rulings for an abuse of discretion. State v. Strizheus, 163 Wash. App. 820, 829, 262 P.3d 100

(2011). For example, in Lee, 188 Wash. 2d at 486-88, our Supreme Court held that we review for

an abuse of discretion a trial court’s ruling limiting cross-examination of a witness that

implicated the defendant’s constitutional right of confrontation. In Darden, 145 Wash. 2d at 619,

our Supreme Court, in a confrontation clause challenge, also held that a trial court’s ruling on the

admissibility of evidence is reviewed for an abuse of discretion.

          To preserve the rule in Jones that we review a Sixth Amendment right to present a

defense claim de novo, some element of the three-step Jones test must be reviewed de novo. The

first prong of the Jones test, the inquiry into minimal relevance, see Jones, 168 Wash. 2d at 720, is

the one most directly involving the admission of evidence and most directly demanding ample

breathing room for the trial court. Therefore, to preserve both our de novo review of

constitutional claims and the review of evidentiary rulings for an abuse of discretion, we review

the first prong of the test above, whether the evidence of Oubre and Horn’s engagement and trip

is minimally relevant, for an abuse of discretion. To ensure de novo review of the Sixth

Amendment claim itself, the second and third prongs of the test would be reviewed de novo.

This approach preserves each standard of review in a way fitting the type of determination under

review.

          This approach also tracks the Supreme Court’s rulings in State v. Clark, 187 Wash. 2d 641,

648-49, 389 P.3d 462 (2017), which held:

                  We review the trial court’s evidentiary rulings for abuse of discretion and
          defer to those rulings unless “‘no reasonable person would take the view adopted
          by the trial court.’” State v. Atsbeha, 142 Wash. 2d 904, 914, 16 P.3d 626 (2001)
          (internal quotation marks omitted) (quoting State v. Ellis, 136 Wash. 2d 498, 504, 963

                                                  7
No. 48489-7-II


       P.2d 843 (1998)). If the court excluded relevant defense evidence, we determine
       as a matter of law whether the exclusion violated the constitutional right to present
       a defense. State v. Jones, 168 Wash. 2d 713, 719, 230 P.3d 576 (2010).

As in Clark, we review the first step of the Jones test, whether the excluded evidence was

minimally relevant, for an abuse of discretion. Consistently with Clark, if the first step is met,

we would review the remaining two steps de novo.

       The concurrence in this case would first determine whether the trial court abused its

discretion in excluding the evidence at issue and then examine the constitutional claim de novo.

Here, the trial court excluded evidence of the engagement and trip out of an apparent concern

that it was irrelevant and confusing. Adding a preliminary step to the Jones test to review that

decision under abuse of discretion would be superfluous, since minimal relevance is already

reviewed under the first prong of that test. The most economical method of proceeding is to

recognize, as the majority opinion does, that minimal relevance is reviewed for abuse of

discretion under the first prong of Jones.

       An abuse of discretion is present only if there is a clear showing that the exercise of

discretion was manifestly unreasonable, based on untenable grounds, or based on untenable

reasons. State v. Dye, 178 Wash. 2d 541, 548, 309 P.3d 1192 (2013). A decision is based on

untenable grounds or made for untenable reasons if it rests on facts unsupported in the record or

was reached by applying the wrong legal standard. Id. A decision is manifestly unreasonable if

it falls outside the range of acceptable choices, given the facts and the applicable legal standard.

Id.

B.     The Trial Court Did Not Deprive Horn of His Right to Present a Defense

       A defendant is guilty of felony harassment if without lawful authority, the person (1)

knowingly threatens to kill an individual and (2) his words or conduct places the threatened



                                                  8
No. 48489-7-II


individual in reasonable fear that the threat to kill will be carried out. RCW 9A.46.020(1)(a)(i),

(b), (2)(b)(ii); State v. C.G., 150 Wash. 2d 604, 612, 80 P.3d 594 (2003).

        To show a violation of the right to present a defense, the excluded evidence, that of Horn

and Oubre’s engagement and trip, must first be of at least minimal relevance. Jones, 168 Wash. 2d

at 720. Evidence is relevant if it has “any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than it would be

without the evidence.” ER 401. The threshold to admit relevant evidence is very low.

Darden, 145 Wash. 2d at 621. Impeachment evidence is relevant if: (1) it tends to cast doubt on

the credibility of the person being impeached and (2) the credibility of the person

being impeached is a fact of consequence to the action. State v. Allen S., 98 Wash. App. 452, 459-

60, 989 P.2d 1222 (1999).

        Oubre testified that she feared that Horn would carry out his threat to kill her during the

August 7 incident. Her testimony provided evidence to support an essential element of Horn’s

felony harassment conviction. Oubre’s subsequent engagement and trip with Horn thus would

be relevant, if at all, to impeach her testimony that she feared Horn at the time he threatened to

kill her.

        Turning to the first of the requirements for impeachment evidence above, Horn was

released on bail on August 20, and he and Oubre were engaged on September 5. The charged

felony harassment occurred on August 7. With the frightening nature of the threats and violence

against Oubre on August 7 and the passage of nearly a month until their engagement, Oubre’s

change of heart casts little doubt on her testimony that on August 7, in the face of repeated

violence and death threats, she feared for her life.




                                                  9
No. 48489-7-II


         More importantly, we note that expert testimony on the battered person syndrome is

admissible in Washington, State v. Allery, 101 Wash. 2d 591, 597, 682 P.2d 312 (1984), and that an

element of that syndrome is a recognition of the cycles of domestic violence.2 Specifically,

Allery recognized the presence of temporary lulls in the physical abuse inflicted on the battered

partner, in which “she forgives her assailant, hoping that the abuse will not reoccur.” 101 Wash. 2d

at 597. More recently, in a dissent, now Chief Justice Fairhurst of our Supreme Court

characterized Allery as recognizing “the general acceptance in the scientific community of the

theory of battered person syndrome and the cycles of domestic violence.” State v. Schultz, 170
Wash. 2d 746, 764, 248 P.3d 484 (2011) (Fairhurst, dissenting). In Schultz, the majority did not

question the battered person syndrome or the presence of cycles of violence, but held that under

the circumstances the possibility of domestic violence did not justify a warrantless entry into a

dwelling. 170 Wash. 2d at 750.

         For these reasons, especially the judicial recognition of the cycles of violence and

reconciliation in relationships involving domestic violence, the evidence of Oubre’s engagement

to and trip with Horn was not minimally relevant. The trial court’s exclusion of that evidence

was neither manifestly unreasonable, based on untenable grounds, nor based on untenable

reasons. Thus, under the abuse of discretion standard, the exclusion of this evidence did not

deprive Horn of his right to present a defense under the first prong of the Jones test. Because

Horn does not meet the first requirement of the three step test in Jones, 168 Wash. 2d at 720, his

claim that the trial court deprived him of the right to present a defense fails.




2
    We express no opinion as to whether such evidence must be from an expert.
                                                  10
No. 48489-7-II


                           II. MANDATORY LEGAL FINANCIAL OBLIGATIONS

          Horn argues that the mandatory DNA collection and VPA fees are unconstitutional as

applied to defendants who do not have the ability, or the likely ability, to pay them. In State v.

Seward, 196 Wash. App. 579, 584-86, 384 P.3d 620 (2016),3 review denied, 188 Wash. 2d 1015

(2017), we rejected this argument and held that the DNA collection and VPA fees are rationally

related to legitimate state interests and therefore do not violate a defendant’s right to substantive

due process. Under Seward, we uphold the imposition of these fees on Horn.

                                              III. SAG

          Horn’s first SAG claim is not an argument, but a question: “I want to know if my speedy

trial rights were violated?” SAG at 1. This generalized question is not particularized enough to

permit appellate review. We are “not obligated to search [the] record in support of claims made

in [the SAG].” RAP 10.10(c); State v. Thompson, 169 Wash. App. 436, 493 n.195, 290 P.3d 996

(2012). Although Horn questions whether his speedy trial rights might have been violated, we

cannot assume the role of an advocate and comb the record to determine whether he has a

meritorious speedy trial right claim. Therefore, we decline to address this claim any further.

          Horn’s second SAG claim states that he “was not allowed to complete [his] mental health

evaluation for . . . [(post-traumatic stress disorder)] PTSD.” SAG at 1. Assuming this to be true,

Horn fails to articulate how this prejudiced his trial. The record shows that his defense counsel

elicited evidence regarding his PTSD, and his PTSD diagnosis was brought out during closing

argument. For these reasons, this claim fails.

          Horn’s final SAG claim is that he “didn’t have any witnesses! I had 0—the State had

18.” SAG at 1. First, Horn did have a witness testify in his defense—himself. To the extent he



3
    (Bjorgen, C.J., dissenting).
                                                 11
No. 48489-7-II


is arguing that he received ineffective assistance of counsel4 because his attorney failed to call

more witnesses, nothing in the appellate record indicates that Horn had any other favorable

witnesses that would have testified on his behalf. If Horn believes otherwise, he should

supplement the record and make this claim in a personal restraint petition. See State v.

McFarland, 127 Wash. 2d 322, 338, 899 P.2d 1251 (1995).

          For these reasons, Horn’s SAG claims fail.

                                        IV. APPELLATE COSTS

          Horn asks that we exercise our discretion to deny any appellate costs the State requests.

Under RAP 14.2, a commissioner of this court will determine whether to award appellate costs if

the State decides to file a cost bill and if Horn objects to that cost bill.

                                            CONCLUSION

          Horn’s right to present a defense was not violated, and his other claims fail. Therefore,

we affirm his conviction.



                                                        Bjorgen, P.J.
    I concur:


    Sutton, J.




4
    Strickland v. Washington, 466 U.S. 668, 669-70, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).
                                                   12
No. 48489-7-II


         MELNICK, J. (concurring) — I agree with the majority’s opinion that the trial court did not

abuse its discretion in excluding evidence relating to the engagement and vacation. However, I

disagree with the majority equating a review for “minimal relevance” with the “abuse of

discretion” standard of review. See Majority at 6-9; see also ER 401, ER 402, ER 403. I think the

minimal relevance test5 should only be utilized when an appellate court determines the trial court

abused its discretion in excluding evidence and it then examines the constitutional claim de novo.

Rather than using the majority’s analysis, I instead believe that the correct analytical framework

is contained in State v. Blair, No. 50037-0-II (Wash. Ct. App. Apr. 24, 2018).

         As Blair states, when a defendant alleges a violation of the right to trial or confrontation

based on the trial court’s exclusion of evidence, the standard of review is abuse of discretion. If

there is no abuse of discretion, there is no error, and the inquiry ends. If the trial court does abuse

its discretion, then we take the next step and review de novo the claim that a constitutional right

has been violated.

         Because neither the majority nor I concludes the trial court abused its discretion in

excluding the challenged evidence, I concur with the majority result to affirm.




                                                               Melnick, J.




5
    State v. Jones, 168 Wash. 2d 713, 720, 230 P.3d 576 (2010).
                                                  13